UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): August 31, 2012 HEALTH REVENUE ASSURANCE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-173039 99-0363866 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 8551 W. Sunrise Boulevard, Suite 304 Plantation, Florida 33322 (Address of principal executive offices) (954) 472-2340 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 7.01 Regulation FD Disclosure The information contained in this Item 7.01, together with the exhibits attached hereto, is being furnished and shall not be deemed to be “filed” for purposes of Section18 of, or otherwise regarded as filed under, the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. On August 31, 2012, Health Revenue Assurance Holdings, Inc. (the “Company) conducted a conference call regarding its financial results for the quarter ended June 30, 2012 (the “Conference Call”).The Company discussed a presentation on the Conference Call, which was furnished as Exhibit 99.1 to this Form 8-K. The presentation on the Conference Call contains forward-looking statements involving risks and uncertainties, both known and unknown, that may cause actual results to differ materially from those indicated. Actual results may differ materially due to a number of factors, including those factors discussed in the attached presentation, and other factors discussed in the Company’s filings with the Securities and Exchange Commission, including its report on Form 10-K for the year ended December31, 2011 and subsequent filings. Any forward-looking statements included in the presentation are as of August 31, 2012 and the Company does not intend to update them if its views later change, except as may be required by law. These forward-looking statements should not be relied upon as representing the Company’s views as of any date subsequent to August 31, 2012. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Presentation of select data for the conference call relating to financial results for the quarter ended June 30, 2012, held on August 31, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: August 31, 2012 HEALTH REVENUE ASSURANCE HOLDINGS, INC. By: /s/ Andrea Clark Andrea Clark Chief Executive Officer
